Case 2:19-cv-09588-MWF-AS Document 38 Filed 09/02/20 Page 1 of 5 Page ID #:192


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                  JS-6
                            CIVIL MINUTES—GENERAL

 Case No. CV 19-9588-MWF (ASx)                  Date: September 2, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corp.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                            Court Reporter:
           Rita Sanchez                             Not Reported

           Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
           None Present                             None Present

 Proceedings (In Chambers): ORDER RE: DEFENDANT’S MOTION FOR
                            SUMMARY JUDGMENT [31]

       Before the Court is Defendant Costco Wholesale Corporation’s (“Costco”)
 Motion for Summary Judgment (the “Motion”), filed on July 28, 2020. (Docket No.
 31.) On August 10, 2020, Plaintiff Gabriela Cabrera filed an Opposition. (Docket No.
 32). On August 18, 2020, Defendant filed its Reply. (Docket No. 34).

       The Court has read and considered the papers filed in connection with the
 motions and held a telephonic hearing on August 31, 2020, pursuant to General Order
 20-09 arising from the COVID-19 pandemic.

       For the reasons set forth below, the Motion is GRANTED. Costco has
 submitted unrebutted evidence that it has removed both alleged barriers by installing a
 mirror at the correct height and insulating the exposed pipes. (Statement of
 Uncontroverted Facts (“SUF”) ¶¶ 4-5 (Docket No. 31-1)).

 I.    BACKGROUND

         The following facts are based on the evidence, as viewed in the light most
 favorable to Plaintiff, the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
 242, 255 (1986) (On a motion for summary judgment, “[t]he evidence of the
 nonmovant is to be believed, and all justifiable inferences are to be drawn in his [her,
 or its] favor.”). Unless otherwise noted by the Court, the facts are undisputed.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-09588-MWF-AS Document 38 Filed 09/02/20 Page 2 of 5 Page ID #:193


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-9588-MWF (ASx)                  Date: September 2, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corp.

       Costco operates warehouse membership clubs throughout the United States at
 which it sells goods to its members. (SUF ¶ 1). Costco operates a warehouse at 17550
 Castleton St, City of Industry, California 91748 (the “Warehouse”). (SUF ¶ 2).

        Plaintiff alleged two architectural barriers that supposedly violated the
 Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) which she
 contends deprived her of the full and equal enjoyment of the goods, services, facilities,
 privileges, advantages, or accommodations of the Warehouse: (i) a mirror that is too
 high under ADAAG Section 603.3; and (ii) a sink that has exposed drainpipes in
 violation of ADAAG Section 606.5. (SUF ¶ 3).

       In January 2020, Costco responding to the allegations by installing a full-length
 mirror in the women’s restroom at the Warehouse with a bottom edge measuring 22
 inches above the finished floor and insulating each of the drainpipes in the women’s
 lavatory. (SUF ¶¶ 4-5).

 II.   LEGAL STANDARD

        In deciding a motion for summary judgment under Rule 56, the Court applies
 Anderson, Celotex, and their Ninth Circuit progeny. Anderson, 477 U.S. 242; Celotex
 Corp. v. Catrett, 477 U.S. 317 (1986). “The court shall grant summary judgment if the
 movant shows that there is no genuine dispute as to any material fact and the movant is
 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

     The Ninth Circuit has defined the shifting burden of proof governing motions for
 summary judgment where the non-moving party bears the burden of proof at trial:

       The moving party initially bears the burden of proving the absence of a
       genuine issue of material fact. Where the non-moving party bears the
       burden of proof at trial, the moving party need only prove that there is an
       absence of evidence to support the non-moving party’s case. Where the
       moving party meets that burden, the burden then shifts to the non-moving
       party to designate specific facts demonstrating the existence of genuine
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-09588-MWF-AS Document 38 Filed 09/02/20 Page 3 of 5 Page ID #:194


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-9588-MWF (ASx)                  Date: September 2, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corp.

        issues for trial. This burden is not a light one. The non-moving party
        must show more than the mere existence of a scintilla of evidence. The
        non-moving party must do more than show there is some “metaphysical
        doubt” as to the material facts at issue. In fact, the non-moving party must
        come forth with evidence from which a jury could reasonably render a
        verdict in the non-moving party’s favor.

 Coomes v. Edmonds Sch. Dist. No. 15, 816 F.3d 1255, 1259 n.2 (9th Cir. 2016)
 (quoting In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)). “A motion
 for summary judgment may not be defeated, however, by evidence that is ‘merely
 colorable’ or ‘is not significantly probative.’” Anderson, 477 U.S. at 249-50.

         “When the party moving for summary judgment would bear the burden of proof
 at trial, ‘it must come forward with evidence which would entitle it to a directed
 verdict if the evidence went uncontroverted at trial.’” C.A.R. Transp. Brokerage Co. v.
 Darden Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting Houghton v.
 South, 965 F.2d 1532, 1536 (9th Cir. 1992)).

 III.   DISCUSSION

        Defendant moves for summary judgment with respect to Plaintiff’s ADA claims
 on the basis that the claims are mooted by Defendant’s removal of both alleged
 barriers. (See generally Motion). Title III of the ADA prohibits discrimination on the
 basis of disability in the full and equal enjoyment of “goods, services, facilities,
 privileges, advantages, or accommodations of any place of public accommodation” by
 its owner or operator. 42 U.S.C. § 12182(a). The ADA defines discrimination to
 include “the failure to remove architectural barriers” in existing facilities where such
 removal is “readily achievable.” 42 U.S.C. § 12185(b)(2)(A)(iv).

       Article III of the Constitution limits the jurisdiction of the federal courts to those
 matters which present an actual case or controversy. Lujan v. Defenders of Wildlife,
 504 U.S. 555, 560-61 (1992). Where subsequent events have rendered the dispute
 before a federal court moot, there is no justiciable controversy and the matter must be
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-09588-MWF-AS Document 38 Filed 09/02/20 Page 4 of 5 Page ID #:195


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-9588-MWF (ASx)                  Date: September 2, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corp.

 dismissed. DeFunis v. Odegaard, 416 U.S. 312, 316 (1974). Where mootness derives
 from the defendant’s voluntary actions, federal courts must be careful to determine that
 (1) there is no reasonable expectation that the defendant will return to his prior
 conduct; and (2) the defendant’s actions have eradicated the effects of the alleged
 violation. County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979).

         Generally, a facility is “readily accessible to and usable by individuals with
 disabilities” if it meets the requirements set forth by the Attorney General in the
 ADAAG. See 28 C.F.R. § 36.406; Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905
 (9th Cir. 2011). A private plaintiff can sue only for injunctive relief under the ADA.
 Oliver, 654 F.3d at 905. “[A] defendant’s voluntary removal of alleged barriers prior
 to trial can have the effect of mooting a plaintiff’s ADA claim.” Id. (citing Hubbard v.
 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1145 (S.D. Cal. 2006)).

        Plaintiff’s first allegation is that a mirror in the bathroom did not comply with
 ADAAG Section 603.3, which requires that mirrors “not located above lavatories or
 countertops shall be installed with the bottom edge of the reflecting surface at a
 maximum height of 35 inches” above the finished floor. 2010 ADAAG § 603.3.
 Plaintiff’s second allegation is that a sink’s exposed drainpipes violated ADAAG
 section 606.5, which requires that “water supply and drain pipes be insulated or
 otherwise configured to protect against contact.” 2010 ADAAG § 605.5.

        Costco has submitted evidence, undisputed by Plaintiff, that it has removed both
 barriers at issue by making permanent changes to the restroom. Specifically, in
 January 2020, Costco installed a full-length mirror in the women’s restroom at the
 Warehouse with a bottom edge measuring 22 inches above the finished floor, and
 insulated each of the drainpipes in the women’s lavatory. (SUF ¶¶ 4-5 (citing
 Declaration of John Saltzman (“Saltzman Decl.”) ¶¶ 3-4) (Docket No. 24)).

        Plaintiff does not dispute that Costco has removed these barriers. Instead,
 Plaintiff argues that she is entitled to Rule 56(d) relief on the basis that Defendant has
 not (i) participated in the discovery process; (ii) allowed for a site inspection; or (iii)
 complied with Local Rule 7-3. (See generally Opposition). The Court disagrees.
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-09588-MWF-AS Document 38 Filed 09/02/20 Page 5 of 5 Page ID #:196


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-9588-MWF (ASx)                  Date: September 2, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corp.

       Federal Rule 56(d) states that “[i]f a nonmovant shows by affidavit or
 declaration that, for specified reasons, it cannot present facts essential to justify its
 opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to
 obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate
 order.” Fed. R. Civ. P. 56(d).

        Plaintiff provides no explanation for why she could not — in the four months
 since Defendant first sought to dismiss Plaintiff’s claims as moot — determine whether
 Defendant had removed the barriers from the public restroom. And Plaintiff cites no
 rule requiring a defendant to wait until the plaintiff has conducted a site inspection
 before moving for summary judgment. Although Defendant’s failure to comply with
 Local Rule 7-3 and engage in settlement discussions is displeasing, Plaintiff has not
 demonstrated that these failures justify granting Rule 56(d) relief.

        Defendant has submitted unrebutted evidence that it has removed both alleged
 barriers by installing a mirror at the correct height and insulating the exposed pipes.
 (SUF ¶¶ 4-5 (citing Saltzman Decl. ¶¶ 3-4)). Plaintiff had ample opportunity to take
 discovery with respect to these barriers, but did not. There is no reason to expect that
 Defendant will reverse these modifications. Because Plaintiff has not raised a triable
 issue of fact with regard to Defendant’s removal of the alleged barriers, the Court
 determines that Plaintiffs’ claims are moot. See Oliver, 654 F.3d at 905 (citing
 Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1145 (S.D. Cal. 2006)).

 IV.   CONCLUSION

       The Motion is GRANTED.

         This Order shall constitute notice of entry of judgment pursuant to Federal Rule
 of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
 treat this order, and its entry on the docket, as an entry of judgment.

       IT IS SO ORDERED.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
